Name: Commission Regulation (EEC) No 1222/91 of 8 May 1991 amending Regulations (EEC) No 1424/90, (EEC) No 1425/90, (EEC) No 1426/90, (EEC) No 1427/90 and (EEC) No 1646/90 as regards the period of validity of licences issued in connection with invitations to tender for export refunds on cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 5 . 91No L 116/58 Official journal of the European Communities COMMISSION REGULATION (EEC) No 1222/91 of 8 May 1991 amending Regulations (EEC) No 1424/90 , (EEC) No 1425/90 , (EEC) No 1426/90 , (EEC) No 1427/90 and (EEC) No 1646/90 as regards the period of validity of licences issued in connection with invitations to tender for export refunds on cereals THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 8 (4) thereof, Whereas Commission Regulations (EEC) No 1424/90 (3), (EEC) No 1425/90 (4), (EEC) No 1426/90 0 (EEC) No 1427/90 (6) and (EEC) No 1 646/90 (7) provide for the issuing of invitations to tender for export refunds ; whereas they specify in particular the period of validity of the licences issued ; Whereas provisions should be made for a shorter period of validity for licences issued after the entry into force of this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Article 4 (2) of Regulations (EEC) No 1424/90, (EEC) No 1425/90 , (EEC) No 1426/90, (EEC) No 1427/90 and (EEC) No 1646/90 is hereby replaced by the following : '2 . Export licences issued in connection with invi ­ tations to tender shall be valid from their date of issue within the meaning of paragraph 1 until 30 June 1991 .' Article 2 This Regulation shall enter into force on 15 May 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 May 1991 . For the Commission Ray MAC SHARRY Member of the Commission ( ») OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 353 , 17. 12. 1990, p. 23 . (J) OJ No L 137, 30. 5 . 1990, p. 8 . (4) OJ No L 137, 30 . 5. 1990, p. 11 . 0 OJ No L 137, 30 . 5. 1990, p. 14 . (6) OJ No L 137, 30 . 5. 1990, p. 17 . 0 OJ No L 154, 20 . 6. 1990, p. 17 .